                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


UNITED STATES OF AMERICA and
ARCHITECTURAL COATINGS, INC.,

                     Plaintiffs,

v.                                                   Case No: 6:17-cv-1984-Orl-40TBS

TRAVELERS CASUALTY AND
SURETY COMPANY,

                     Defendant.
                                         /

                                         ORDER

       This cause comes before the Court on the following:

       1. Defendant Travelers’ Motion for Partial Summary Judgment (Doc. 34), filed

          September 4, 2018; and

       2. Plaintiff’s Memorandum in Opposition to Travelers’ Motion for Partial Summary

          Judgment (Doc. 39), filed October 3, 2018.

       Upon consideration and review of the record as cited by the parties in their

respective briefs, Defendant Travelers’ Motion for Partial Summary Judgment (Doc. 34)

is due to be granted in part and denied in part.

I.     BACKGROUND

       This case arises out of an allegedly unpaid claim for work performed by

subcontractor Architectural Coating, Inc. (“ACI”) at NASA/John F. Kennedy Space Center

for the Government for which Hensel Phelps Construction Co. (“Hensel Phelps”) served

as the prime contractor. ACI filed suit against Hensel Phelps’ surety, Travelers Casualty

and Surety Company (“Travelers”), pursuant to the Miller Act, 40 U.S.C. § 3131, which
provides a subcontractor who has supplied labor or materials on a federal government

construction project—but has not been paid—with the right to sue the surety who provided

the primary contractor with the statutorily required payment bond.

       A.     Factual Background 1

       On March 5, 2014, Hensel Phelps entered into General Contract No.

NNK14EA35C (the “Prime Contract”) with the Government to perform all work required

to modify and improve the Vehicle Assembly Building High Bay 3 for Space Launch

System (the “Project”), located at the John F. Kennedy Space Center. (Docs. 1, ¶ 6; 34,

¶ 1). On March 6, 2014, Hensel Phelps, as principal, and Travelers, as surety, executed

and delivered a payment bond (the “Bond”) to the Government, pursuant to the Miller

Act, 40 U.S.C. § 3131. (Docs. 1, ¶ 7; 34 ¶ 2). On March 13, 2015, the Government issued

a unilateral contract action pursuant to FAR 43.103(B) and 52.243-4 and NASA FAR

Supplement 1843.70 for TN-43, TD-07, Design – Replace Accessways with Egress

Ramps. (Doc 34-2 (“Modification 15”)). Modification 15 had a “Not to Exceed Value” of

$7,180,252.00 and required the contractor to “track costs incurred for this action

separately from other contract costs.” (Id.).

       On July 6, 2015, ACI contracted with Hensel Phelps to furnish all materials and to

perform all work necessary to complete a portion of the Project. (Doc. 1-2 (the

“Subcontract”)). ACI’s scope of work was limited to fireproofing work added to the Prime

Contract as part of Modification 15. (Doc. 37, ¶ 8).

       ACI alleges that it has satisfactorily performed all required work and furnished the

required services, materials, and supplies, and that they have been accepted by Hensel



1   The facts are adopted from the parties’ joint Statement of Undisputed Facts (Doc. 48).



                                                2
Phelps and the Government. (Doc. 1, ¶ 9). However, ACI asserts that there remains due

the sum of $376,609.00 from the full Subcontract amount of $646,886.00. (Id. ¶ 10). ACI’s

sole claim is against the Bond posted by Hensel Phelps and delivered to the Government

pursuant to the Miller Act. (Id. ¶ 11). Accordingly, ACI claims that Travelers, as surety, is

obligated to pay according to the terms of the Bond for monies owed under the

Subcontract. (Id.).

       Travelers requests partial summary judgment in its favor on the basis that: “1) the

Subcontract between Travelers and ACI was subject to auditing, adjustment, and change

pursuant to an Undefinitized Contract Action; and 2) the amounts due under a payment

bond are defined by the terms of the Subcontract—which limits ACI’s recovery in this

action.” (Doc. 34, p. 1). Therefore, Travelers argues that ACI cannot make a claim based

on the un-audited Subcontract amount of $646,886.00. (Id.).

       In support of its motion, Travelers seeks review of the following documents: (1) the

Subcontract (Doc. 1-2); (2) the Prime Contract (Doc. 34-1); and (3) Modification No. 15

(Doc. 34-2). Travelers cites the following provisions from the aforementioned documents:

          Subcontract Provisions

              Section A. The Subcontractor covenants, promises and agrees to
              furnish all material and personal property and to diligently and fully
              perform all work hereinafter described . . . in strict accordance with
              Contract NNK14EA35C between the Contractor and the Owner
              entered into March 5, 2014 and hereby made a part of this
              Subcontract by reference. (Doc. 1-2, p. 2, § A).

              ....

              Section B. The Subcontractor agrees to . . . furnish and install all
              fireproofing work as required by Contract NNK14EA35C dated
              March 5, 2014 . . . Additionally, all RFI’s and approved TN’s prior to
              March 26, 2015 are incorporated into the work of this contract. (Doc.
              1-2, p. 2, § B).




                                             3
....

Section C. The Contractor agrees to pay the Subcontractor for the
full, faithful and complete performance of this Subcontract the sum
of Six Hundred Forty-Six Thousand Eight Hundred Eighty-Six
and No/100 Dollars ($646,886), subject to additions and
deductions for changes agreed upon in writing as hereinafter
set forth or as otherwise authorized hereinafter; and Contractor
further agrees to make all partial and final payments on account
thereof in accordance with the terms and provisions of the
Subcontract Documents including, but without restriction
thereto, the provisions of Section D, Article 5 of this
Subcontract. (Doc. 1-2, p. 2B, § C) (emphasis added).

....

Section D. General Provisions.
Article 1 - Definitions
(b)     The term “Contract Documents” as used herein refers to the
“Contract” between the Owner and the Contractor, together with all
plans, drawings and specifications, including the General Conditions,
Supplemental General Conditions, and Special Conditions,
Addenda, Amendments, and/or instruments of like effect issued by
or on behalf of the Owner as a part of the Contract; together with any
and all other documents or instruments referred to or incorporated in
the aforesaid “Contract” and “Contract Documents” and/or as
identified by the Owner’s Authorized Agent. (Doc. 1-2, p. 3, § D
(1)(b)).

....

Article 2 – Compliance with Contract Documents.
(a)     The Contract Documents, as defined in the Contract, are
hereby incorporated by reference. Subcontractor will not do, or fail
to do, any act relating to Subcontractor’s work, if by reason of such
act or failure to act, Contractor would be in breach of or fail to comply
with the Contract Documents. (Doc. 1-2, p. 3, § D(2)(a)).

....

Article 5 – Payment.
(c)    When requested by the Contractor to do so, the Subcontractor
shall, within (30) days of the date hereof or at least thirty (30) days
prior to its first application for payment hereunder, submit to the
Contractor a complete and accurate schedule of various parts of the




                                4
Subcontractor’s work aggregating the total sum of this Subcontract,
itemized and detailed as required by the Contractor and supported
by such evidence as to its correctness as the Contractor may direct.
This schedule, when approved by the Contractor, shall be used as
the basis for making payments unless it is found to be in error or in
conflict with the procedures or determinations of the Owner or its
representative regarding partial payments by the Contractor. (Doc.
1-2, p. 3, § D(5)(c)) (emphasis added).

....

(d)      No partial payment or certificate therefor shall constitute
acceptance or approval of the Contractor of the work or material for
which the partial payment is made. No partial payment shall
constitute a waiver by the Contractor of any right to require fulfillment
of all terms of the Subcontract Documents. Neither the final payment
nor any partial payment, nor any certificate for either shall constitute
acceptance by the Contractor of defective work or improper materials
or of any element of Subcontractor’s performance determined to be
at variance with the Subcontract Documents. Each partial payment
and the final payment made hereunder, and the total thereof, will be
subject to final audit and adjustment, and the Subcontractor
hereby agrees to reimburse the Contractor in the event of
overpayment, together with any costs and expenses, including
attorneys’ fees, the Contractor may incur in securing recovery
thereof. (Doc. 1-2, p. 3, § D(5)(d)) (emphasis added).

....

Article 16 – Changes. Contractor may at any time, by written order
and without notice to surety, make changes in the work called for
herein and Subcontractor shall proceed with the work as directed. If
said changes cause an increase or decrease in the cost of
performance or in the time required for performance, an
equitable adjustment shall be made and this Subcontract shall
be modified in writing accordingly. (Doc. 1-2, p. 3, § D(16))
(emphasis added).

....

Exhibit 19A - #3. The Prime Contract includes reference to
specific Federal Acquisitions (FAR) Clauses, including variations
such as AFARS and NFS if referenced. . . . The referenced FAR
Clauses are requirements of this Subcontract Agreement. (Doc. 1-2,
Exhibit 19A(3)).




                                5
            Prime Contract Provisions

               FAR 2 52.232-5: Limitation because of undefinitized work.
               Notwithstanding any provision of this contract, progress payments
               shall not exceed 80 percent on work accomplished on undefinitized
               contract actions. A “contract action” is any action resulting in a
               contract, as defined in FAR Subpart 2.1, including contract
               modifications for additional supplies or services, but not including
               contract modifications that are within the scope and under the terms
               of the contract, such as contract modifications, issues pursuant to
               the Changes clause, or funding and other administrative changes.
               48 C.F.R. 52.232-5.

               FAR 52.243-4:        The Contracting Officer may, at any time, without
               notice to the sureties, if any, by written order designated or indicated
               to be a change order, make changes in the work within the general
               scope of the contract, including changes [to] specifications [and] the
               method or manner of performance of the work. 48 C.F.R. 52.243-
               4(a)(1)-(2). If any change under this clause causes an increase or
               decrease in the Contractor’s cost of, or the time required for, the
               performance of any part of the work under this contract, whether or
               not changed by any such order, the Contracting Officer shall make
               an equitable adjustment and modify the contract in writing. 48 C.F.R.
               52.243-4(d).

            Modification No. 15 Provision

               The contractor is hereby directed to proceed with all work associated
               with TN-43, TD-07 Design—Replace Accessways with Egress
               Ramps. The Not to Exceed value is $7,180,252. The Contractor
               shall track costs incurred for this action separately from other
               contract costs. (Doc. 34-2, § 14) (emphasis added).

       B.      The Miller Act

       The Miller Act requires any general contractor awarded a government contract for

more than $100,000 to secure two bonds, a performance bond to protect the government,

and a payment bond “for the protection of all persons supplying labor and material in




2   FAR stands for “Federal Acquisition Regulations.” The complete text of all FAR
    Clauses is available at http://www.arnet.gov/far/. The FAR Clauses also appear in Title
    48 of the Code of Federal Regulations.



                                              6
carrying out the work provided for in the contract.” 40 U.S.C. § 3131(b). The purpose of

the Act is to ensure payment to subcontractors that the prime contractor fails to pay.

Entities providing labor or material on a project for which a payment bond was issued may

bring a civil action in federal court 3 to recover unpaid amounts within ninety days of

completing its work and may collect judgment on the bond for the amount due. 40 U.S.C.

§ 3133; United States ex rel. McKenney’s Inc. v. Gov’t Tech. Servs., LLC, 531 F. Supp.

2d 1375 (N.D. Ga. 2008).

         A plaintiff must prove four elements to collect under the Miller Act: 1) that materials

were supplied for work in the particular contract at issue; 2) the supplier is unpaid; 3) the

supplier had a good faith belief that the materials were for the specified work; and 4) the

jurisdictional requisites are met. United States ex. rel. W.W. Gay Mech. Constr., Inc. v.

Walbridge Aldinger Co., 543 Fed. App’x. 937 (11th Cir. 2013). 4

         The Miller Act, remedial in nature, is “entitled to a liberal construction and

application . . . in order to properly effectuate the Congressional intent to protect those

whose labor and materials go into public projects.” J.W. Bateson Co. v. U.S. ex rel. Bd.

of Trs., 434 U.S. 586, 594 (1978); United States ex rel. Carlson v. Cont’l Cas. Co., 414

F.2d 431 (5th Cir. 1969).

II.      STANDARD OF REVIEW




3     The Miller Act requires that such suits be brought “in the name of the United States
      for the use of the person bringing the action.” 40 U.S.C. § 3133(b)(3)(A).
4     “Unpublished opinions are not controlling authority and are persuasive only insofar as
      their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
      1345 (11th Cir. 2007).




                                                7
       A court may only “grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of “citing to

particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials” to support its position that it is entitled to

summary judgment. Fed. R. Civ. P. 56(c)(1)(A). “The burden then shifts to the non-

moving party, who must go beyond the pleadings, and present affirmative evidence to

show that a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320

(11th Cir. 2006). “The court need consider only the cited materials” when resolving a

motion for summary judgment. Fed. R. Civ. P. 56(c)(3); see also HRCC, LTD v. Hard

Rock Café Int’l (USA), Inc., 703 F. App’x 814, 816–17 (11th Cir. 2017) (per curiam)

(holding that a district court does not err by limiting its review to the evidence cited by

the parties in their summary judgment briefs).

       An issue of fact is “genuine” only if “a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

determining whether a genuine dispute of material fact exists, the Court must read the

evidence and draw all factual inferences therefrom in the light most favorable to the non-

moving party and must resolve any reasonable doubts in the non-movant’s favor.

Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136 (11th Cir. 2007). Summary judgment

should only be granted “[w]here the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).




                                               8
       Contract interpretation presents questions of law appropriate for summary

judgment. Saregama India Ltd. V. Mosley, 635 F.3d 1284, 1290 (11th Cir. 2011); see also

Keybank Nat’l Ass’n v. Willoughby, No. 2:09-cv-662, 2010 WL 3212086, at *3 (M.D. Fla.

Aug. 12, 2010). “In a case involving contract interpretation, summary judgment is

appropriate ‘when the agreement is totally unambiguous, or when any ambiguity may be

resolved by applying the rules of construction to situations in which the parol evidence of

the parties’ intentions is undisputed or non-existent.’” Dew Seven, LLC v. Big Lots Stores,

Inc., 354 Fed. App’x 415, 416 (11th Cir. 2009) (per curiam).

III.   DISCUSSION

       Travelers argues that the Subcontract was never a fixed-price contract but rather

always subject to definitization, adjustment, and audit. (Doc. 34, p. 9). Specifically,

Travelers moves for the Court to find that the amounts due and owing to ACI are subject

to the provisions regarding modification/change appearing in: (1) the Subcontract (Doc.

1-2); (2) the Prime Contract (Doc. 34-1); and (3) Modification No. 15 (Doc. 34-2).

Accordingly, Travelers contends that ACI cannot make a claim against Travelers based

on the un-audited $646,886.00 Subcontract amount. (Doc. 34, p. 1).

       A.     Subcontract Terms

       Travelers argues the terms of the Subcontract provide that the payment amount

was subject to definitization, adjustment, and audit. (Doc. 34, p. 8). First, Travelers cites

Section C of the Subcontract, which states the Contractor agrees to pay the

Subcontractor the amount of $646,886.00 “subject to additions and deductions for

changes agreed upon in writing as hereinafter set forth or as otherwise authorized

hereinafter . . . and agrees to make all partial and final payments . . . in accordance with




                                             9
the terms and provisions of the Subcontract Documents including . . . the provisions of

Section D, Article 5.” (Id.; Doc 1-2, p. 2B). Section D, Article 5 sets forth payment

procedures and includes the following provisions: (1) “[w]hen requested by the Contractor

to do so, the Subcontractor shall . . . submit to the Contractor a complete and accurate

schedule of values of the various parts of the Subcontractor’s work aggregating the total

sum of this Subcontract, itemized and detailed,” (Doc. 1-2, § C(5)(c)) (emphasis added);

and (2) “[e]ach partial payment, and the final payment made hereunder, and the total

thereof, will be subject to final audit and adjustment.” (Doc. 1-2, § C(5)(d)) (emphasis

added)). Second, Travelers cites Section C, Article 16 which permits the Contractor to

make changes at any time by written order and to adjust the cost of performance

accordingly. (Doc. 34, p. 8; Doc. 1-2, § C(16)). Therefore, Travelers—standing in the

shoes of Hensel Phelps as surety—asks the Court to find that the amounts due and owing

to ACI are subject to the foregoing clauses regarding audits and changes to the

Subcontract amount.

      In response, ACI avers that the Subcontract was a lump sum, fixed-price contract

whereby ACI would be paid a total amount of $646,886.00 for its work on the Project.

(Doc. 39, ¶ 8). First, ACI states that the Subcontract did not contain any unit pricing or

line-item prices; it only listed the amount of $646,886.00, which establishes it is a lump

sum contract. (Id. ¶ 9). Second, ACI asserts that there were no changes in the scope of

work to justify changes to the Subcontract amount, and ACI did not agree to any such

changes. (Id. at p. 10). Third, ACI contends that the parties “intended and have

consistently acknowledged that the [S]ubcontract was a lump sum contract” and cites to

communication between the parties as evidence of this intent. (Id. at p. 9–10).




                                           10
       The Court finds that the Subcontract contains unambiguous language which shows

the Subcontract payment amount was subject to definitization, adjustment, and audit,

rather than being a fixed-price amount. “[W]hen construing a contract, a court should look

to the whole contract.” In re Yates Dev., Inc. v. Old Kings Interchange, Inc., 256 F.3d

1285, 1290 (11th Cir. 2001). Under general principles of contract interpretation, “a

document should be read to give effect to all its provisions and to render them consistent

with each other.” In re FFS Data, Inc., 776 F.3d 1299, 1305 (11th Cir. 2015). ACI argues

the Subcontract was a lump sum, fixed-price contract for $646,886.00 because the

Subcontract lists the amount of $646,886.00 without including unit pricing or line-item

prices. (Doc. 39, ¶ 9). However, the Court cannot look to the $646,886.00 in isolation.

Instead, the Court must “look at the whole contract,” including the provisions regarding

changes, audits, and final adjustments. See In re Yates, 256 F.3d at 1290; (Doc. 1-2, §

C(5)(c)–(d)). Section C of the Subcontract explicitly states the $646,866.00 payment is

“subject to additions and deductions . . . in accordance with . . . the provisions of Section

D, Article 5.” (Id. at p. 2B). Section D, Article 5 mandates that each payment “will be

subject to final audit and adjustment” and requires ACI to submit an “itemized and

detailed” schedule of values for payment when requested by the Contractor. (Id. §

C(5)(c)–(d)). Similarly, Section C, Article 16 permits the Contractor to modify the scope

of work and to adjust performance accordingly. (Id. § C(16)). Reading these provisions of

the Subcontract together, the Court finds that the plain language clearly and

unambiguously subjects the $646,886.00 payment amount to definitization, adjustment,

and audit.




                                             11
       ACI’s second argument presents questions of fact relating to whether there were

any changes to the scope of work and if so, whether those change were agreed to in

writing. (Doc. 39, p. 10). However, the Motion for Partial Summary Judgment is on the

narrow issue of whether the amounts allegedly due and owing to ACI are subject to the

contract clauses regarding modification and/or change to the Subcontract amount. (Doc.

34, p. 9). Therefore, the Court will not address ACI’s second argument.

       ACI’s third argument regarding intent relies solely on communications outside the

Subcontract, such as emails and letters between the parties. (Doc. 39, p. 10). “While it is

hornbook contract law that a court ‘may rely on parol evidence to explain or clarify an

ambiguity’ in a contract, where the essential terms of a contract are unambiguous the

court ‘will not look beyond the four corners of the document to determine the parties’

intent.’” Ellinger v. United States, 470 F.3d 1325, 1338 (11th Cir. 2006). Accordingly,

given the unambiguous terms regarding auditing and changes, the Court will not consider

ACI’s third argument. (Doc. 39, ¶ 9–10).

       B.     Prime Contract and Modification 15 Terms

       Travelers contends that the Subcontract incorporated the Prime Contract and any

addenda, and specifically requests the Court determine that the Subcontract incorporated

by reference FAR 52.232-5, FAR 52.243-4, and Modification 15. (Doc. 34, p. 6). Travelers

avers that the Government invoked its rights under FAR 52.232-5 and FAR 52.243-4 to

unilaterally issue Modification 15—an undefinitized contract action 5—which required the




5   “Undefinitized contract action” means a unilateral or bilateral contract modification or
    work/task order in which the final price or estimated cost and fee have not been
    negotiated and mutually agreed to by NASA and the contractor. 48 C.F.R. 1843.7001.




                                            12
contractor to “track costs incurred for this action.” (Id.). Notably, as a result of Modification

15, Hensel Phelps entered into the Subcontract with ACI, whereby ACI agreed to furnish

and install all fireproofing work required by Modification 15. (Docs. 37-1, ¶ 5; 39, ¶ 3).

Therefore, Travelers argues that ACI is bound by Modification 15’s requirement that all

costs be tracked and definitized. (Id.).

       The Prime Contract specifically designates FAR 52.232-5 and FAR 52.243-4 as

clauses that are “incorporated by reference.” (Doc. 34-1, p. 51). FAR 52.243-4 states that

the Government “may, at any time, without notice to the sureties, if any, by written order

designated or indicated to be a change order, make changes in the work within the

general scope of the contract, including changes to” specifications and the method or

manner of performance of the work. 48 C.F.R. 52.243-4(d). “If any change under [FAR

52-243-4] causes an increase or decrease in the Contractor’s cost of, or the time required

for, the performance of any part of the work under this contract . . . the [Government] shall

make an equitable adjustment and modify the contract in writing.” (Id.). FAR 52.232-5

further provides for a limitation to payment for undefinitized work. 48 C.F.R. 52.232-5.

Travelers contends that pursuant to these regulations, the Government issued

Modification 15–an undefinitized contract action that changed the Prime Contract’s, and

therefore the Subcontract’s payment terms. (Doc. 34, p. 6).

       Travelers argues that the Prime Contract, and therefore FAR 52.232-5, FAR

52.243-4, and Modification 15, were incorporated into the Subcontract by the following

Subcontract provisions: (1) Section D, Article 2(a) which states that “The Contract

Documents, as defined in [Article 1(b)], are hereby incorporated by reference” (Doc. 1-2,

p. 3, § D(2)(a)); (2) Section D, Article 1(b) which defines “Contract Documents” as the




                                               13
“‘[Prime] Contract’ between the [Government] and the Contractor” including addenda,

amendments, or instruments issued by the Government as a part of the [Prime] Contract;

“together with all other documents referred to or incorporated” in the Prime Contract (Doc.

1-2, p. 3, § D(1)(b)); (3) Exhibit 19A(3) which states that FAR Clauses referenced in the

Prime Contract are “requirements of this Subcontract” (Doc. 1-2, Exhibit 19A(3)); (4)

Section A which requires ACI to perform all work in strict accordance with the Prime

Contract (Doc. 1-2, p. 2, § A); and (5) Section B which states that “all RFI’s and approved

TN’s prior to March 26, 2015 are incorporated into the work of this contract.” (Doc. 1-2, p.

2, § B).

       In response, ACI argues that the only provisions that can be incorporated by

reference are those provisions related to scope, quality, character, and manner of the

work. (Doc. 39, p. 7); see Edward E. Morgan Co. v. United States, 230 F.2d 896 (5th Cir.

1956). 6 ACI explains that FAR 52.232-5, FAR 52.243-4, and Modification 15 cannot be

incorporated by reference because they deal with payment terms. (Doc. 39, p. 7). Further,

ACI contends that the general incorporation-by-reference language relied on by Travelers

incorporates the Prime Contract for the limited purpose of specifying the work to be

performed, and that no other provision or federal regulation was specifically incorporated.

(Id. at p. 9). Accordingly, ACI argues that FAR 52.232-5, FAR 52.243-4, and Modification

15 are not incorporated into the Subcontract and cannot alleviate Travelers from fulfilling

its payment obligations under the Subcontract. (Id.).




6   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
    Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
    handed down before October 1, 1981.




                                            14
       It is a general principle that public contracts are “strictly construed and nothing is

added by implication.” United States v. R.M. Wells Co., 497 F. Supp. 541, 544 (11th Cir.

1980). This principle is critical in the context of Miller Act cases given the Act’s purpose

“to provide security for those who furnish labor and material in the performance of

government contracts.” Id. (quoting Liebman v. United States, 153 F.2d (9th Cir. 1946)).

“[C]ourts are reluctant to incorporate into the subcontract provisions of the prime contract

which adversely affect the Miller Act rights of the subcontractor.” R.M. Wells Co., 497 F.

Supp. at 544. Courts therefore routinely require an express provision to incorporate

specific prime contract terms into a subcontract. Id.; see also H.W. Caldwell & Son, Inc.

v. United States, 407 F.2d 21 (5th Cir. 1969) (administrative remedies in a dispute clause

of prime contract held not incorporated into Miller Act subcontract without an express

provision to that effect in the subcontract). Incorporation by general reference only

incorporates the quality and manner of the subcontractor’s work from the prime contract,

not the rights and remedies he may have against the prime contractor. H.W. Caldwell,

407 F.2d at 23; see also United States v. Interstate Landscaping Co., 37 F.3d 1500 (6th

Cir. 1994) (“Historically, courts have viewed incorporation by general reference with

skepticism in Miller Act cases. . . . The Miller Act establishes specific statutory rights

intended to protect subcontractors, and courts are reluctant to conclude that a

subcontractor abandoned those rights absent language of specific incorporation.”).

       Here, no express provision is made incorporating FAR 52.232-5, FAR 52.243-4,

or Modification 15 into the Subcontract. Rather, the Subcontract includes general

incorporation-by-reference language that incorporates the Prime Contract in its entirety.

(Doc. 1-2, p. 3, § D(2)(a)). Taken together, the above cases instruct that the incorporation-




                                             15
by-reference provisions incorporate the FAR Clauses and Modification 15 only if they

refer to the quality and manner of ACI’s work. See H.W. Caldwell, 407 F.2d at 23. The

Court finds that FAR 52.243-4 and Modification 15 are incorporated, but FAR 52.232-5 is

not. FAR 52.243-4 authorizes the Government to “make changes in the work within the

general scope of the contract, including changes [to] specifications [and] the method or

manner of performance of the work.” 48 C.F.R. 52.243-4(d) (emphasis added).

Modification 15, issued by the Government pursuant to FAR 52.243-4, makes changes

to the manner of work by adding the additional project to “Replace Accessways with

Egress Ramps.” (Doc. 37-1, ¶ 4). The provision within Modification 15 stating that the

contractor “shall track costs occurred for this action” is also incorporated because it

relates to the manner in which the work was to be completed. However, the Court finds

that FAR 52.232-5 is not incorporated because it only discusses “limitation of payment”

and bears no relation to the quality or manner of subcontract work. 48 C.F.R. 52.232-5.

IV.   CONCLUSION

      Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion for Partial

Summary Judgment (Doc. 34) is GRANTED IN PART and DENIED IN PART as provided

herein.

      DONE AND ORDERED in Orlando, Florida on December 13, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties



                                          16
